FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                               January 22, 2010
                                  TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                  Clerk of Court


UNITED STATES OF AMERICA,

            Plaintiff-Appellee,
                                                       No. 09-6079
v.                                            (D.C. No. 5:06-CR-00153-R-1)
                                                         (W. Okla.)
MARK EDWARD BROWN,

            Defendant-Appellant.



                                     ORDER


Before KELLY, SILER, * and TYMKOVICH, Circuit Judges.


      This matter is before the court on Appellee’s Motion to Publish Opinion.

The motion is granted. The published opinion is attached and is filed nunc pro

tunc to the original filing date, December 18, 2009.


                                      Entered for the Court




                                      Elisabeth A. Shumaker, Clerk




      *
        The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for
the Sixth Circuit, sitting by designation.
                                                                      FILED
                                                          United States Court of Appeals
                                    PUBLISH                       Tenth Circuit

                                                               December 18, 2009
                   UNITED STATES COURT OF APPEALS
                                                              Elisabeth A. Shumaker
                                  TENTH CIRCUIT                   Clerk of Court




UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

v.                                                 No. 09-6079

MARK EDWARD BROWN,

            Defendant-Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF OKLAHOMA
                     (D.C. No. 5:06-CR-00153-R-1)


Fred Randolph Lynn, Tulsa, Oklahoma, for Defendant-Appellant.

Edward J. Kumiega, Assistant United States Attorney (Robert J. Troester, Acting
United States Attorney, and Mark A. Yancey, Assistant United States Attorney,
with him on the brief) Oklahoma City, Oklahoma, for the Plaintiff-Appellee.


Before KELLY, SILER, * and TYMKOVICH, Circuit Judges.


SILER, Senior Circuit Judge.




      *
        The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for
the Sixth Circuit, sitting by designation.
      Mark Edward Brown appeals the district court’s denial of his Federal Rule

of Criminal Procedure 16 objection. For the following reasons, we AFFIRM.

                                I. BACKGROUND

      In 2001, Brown entered Relevant Products, a t-shirt printing store in

Oklahoma City, Oklahoma, on the pretense of asking for a job application. After

the clerk gave him the application, Brown demanded her jewelry and the store’s

cash. When she refused, Brown hit her with his pistol. She screamed, and he fled

the scene.

      Later that day, another Relevant Product employee gave the police the

application Brown had received and thrown on the floor of the store. The police

found a partial fingerprint on the application and matched it to Brown. An expert

also analyzed the fingerprint and agreed that it matched Brown’s known prints.

      At a photographic lineup, the clerk identified Brown as her attacker. He

was arrested and questioned about his whereabouts at the time of the robbery.

When confronted with the fingerprint evidence, he admitted to being in the area

but maintained that he had simply been looking for a job.

      He was charged in a three-count indictment with attempted armed robbery,

in violation of the Hobbs Act, 18 U.S.C. § 1951; using a firearm during and in

relation to an attempted robbery, in violation of 18 U.S.C. § 924(c)(1)(A); and

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

Before trial the government provided Brown with copies of his fingerprints,

                                         -2-
photographs of a latent fingerprint recovered from the crime scene, the

government’s fingerprint expert’s qualifications, her report, 1 and a summary of

her proposed testimony. 2

       At trial, the government argued that the latent fingerprint matched a known

print belonging to Brown. To support this argument, it called Cindy Hutchcroft, a

fingerprint expert, who testified that she found fourteen identical points of

comparison between Brown’s known print and the latent print found at the scene

of the crime. Brown waited until cross-examination to object to this testimony

and seek a supplemental report setting forth the bases and reasons for

Hutchcroft’s opinion. He argued that he “didn’t know exactly what [Hutchcroft]

was going to be testifying to.” Specifically, he stated that, based on the

government’s pre-trial disclosures, he believed that the expert would only testify

that the latent fingerprint was matched through the Automated Fingerprint




       1
      The report noticed the following: “ID#1 of BROWN, MARK E. OFF JOB
APPLICATION.” It also referenced Brown’s AFIS number.
       2
        Specifically, the government disclosed the following with regard to its expert’s
anticipated testimony:

       Our final expert witness will be Cindy Hutchcroft, Fingerprint Examiner,
       OCPD. Hutchcroft’s report has previously been provided as BRO_1387.
       Her CV is enclosed as BRO_1571. Hutchcroft will testify that she
       compared the defendant’s known fingerprints found on fingerprints [sic]
       cards with a latent fingerprint found on the job application that was
       processed by John Fiely. She will testify the latent fingerprint on the job
       application is the defendant’s fingerprint.

                                            -3-
Identification System (AFIS). The district court denied his objection. 3 In its

ruling, the court remarked that “it strikes me that [the summary] told [Brown]

exactly what [the fingerprint expert] was going to do” and also noted the late

timing of the objection.

      The jury convicted Brown on all three counts. The district court later

vacated the felon-in-possession conviction, a ruling not challenged by the

government on appeal. He was sentenced to 384 months’ imprisonment on the

two remaining counts. He now appeals the district court’s denial of his Rule 16

objection.

                                     II. DISCUSSION

                                  A. Standard of Review

      We review a district court’s Rule 16 decision for abuse of discretion.

United States v. Charley, 189 F.3d 1251, 1261-62 (10th Cir. 1999) (citing United

States v. Wicker, 848 F.2d 1059, 1060 (10th Cir.1988)).




      3
          The court stated as follows:

      I think you could have requested that [additional information]. But, I think
      that would have been back—well, this was October 20th. That’s [fifteen]
      day[s] ago. If you had wanted something additionally, I’m sure that could
      have been requested, but I don’t think in the middle of the testimony is the
      time to do it.

                                           -4-
                                       B. Rule 16

      Rule 16(a)(1)(G) requires that, at the defendant’s request, the government

“must give to the defendant a written summary of any testimony that the

government intends to use under Rules 702, 703, or 705 of the Federal Rules of

Evidence during its case-in-chief at trial.” Fed. R. Crim. P. 16(a)(1)(G). The rule

also stipulates the content of such a written summary: it must include the expert’s

qualifications, describe her opinions, and state the “the bases and reasons for

those opinions.” Id.

      If a party fails to comply with a discovery request, the district court may

order sanctions, including (1) issuance of an order demanding compliance, (2)

grant of a continuance, (3) exclusion of undisclosed evidence, 4 or (4) the

imposition of any other just order. Fed. R. Crim. P. 16(d)(2). In deciding which

sanction is proper, the district court should “typically consider” three factors: (1)

the reason for the government’s delay in production; (2) the extent of prejudice to

the defendant as a result of the delay; and (3) the feasability of curing the

prejudice with a continuance. United States v. Russell, 109 F.3d 1503, 1511

(10th Cir. 1997). “The court should impose the least severe sanction that will

accomplish prompt and full compliance with the discovery order.” United States


      4
        This remedy is extreme, and we have stated that the exclusion of evidence “is
almost never imposed ‘in the absence of a constitutional violation or statutory authority
for such exclusion.’” Charley, 189 F.3d at 1262 (quoting United States v. Gonzalez, 164
F.3d 1285, 1292 (10th Cir. 1999)).

                                           -5-
v. Ivy, 83 F.3d 1266, 1280 (10th Cir. 1996). Finally, “[d]istrict courts have broad

discretion in imposing sanctions on parties who violate discovery orders, and we

review a court’s decision to impose sanctions and its choice of sanction for abuse

of discretion.” Gonzalez, 164 F.3d at 1291 (citing Ivy, 83 F.3d at 1280).

      Judged against these standards, the district court did not abuse its

discretion. The report and summary substantially complied with Rule 16’s

requirements. Taken together, they described Hutchcroft’s analysis and opinion

that the fingerprint found at the scene of the crime matched Brown’s. We are

unpersuaded by Brown’s argument that because the government’s summary failed

to mention fourteen identical points of comparison or specifically describe the

expert’s methodology, the summary was deficient. The summary stated that

Hutchcroft would testify that the latent fingerprint on the job application was

Brown’s, as did her own report. The government substantially complied with

Rule 16. See United States v. Edmonson, 962 F.2d 1535, 1545-46 (10th Cir.

1992) (holding that the district court did not abuse its discretion in admitting

fingerprint evidence discovered prior to trial but not tested until after the trial had

begun).

      In addition, Brown waived his right to object to the government

disclosures. Rule 12(b)(3) clearly states that a Rule 16 motion for discovery

“must be raised before trial.” Fed. R. Crim. P. 12(b)(3) (emphasis added). Not

only did Brown fail to object before trial, but he waited until cross-examination to

                                           -6-
object to Hutchcroft’s testimony. Although the district court may grant “relief

from the waiver” with a showing of good cause, see Fed. R. Crim. P. 12(e), our

review of the Record demonstrates no such showing. Thus, we hold that Brown

waived his right to object pursuant to Rule 16 and that the district court did not

abuse its discretion in overruling his objection. See United States v. Price, 75

F.3d 1440, 1444-45 (10th Cir. 1996) (holding that the district court did not abuse

its discretion in refusing to permit additional discovery under Rule 16).

             AFFIRMED.




                                          -7-